Citation Nr: 1539408	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  15-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right hand shell fragment wound with healed fractures.  

2.  Entitlement to a rating in excess of 10 percent for a right hand scar.  

3.  Entitlement to a rating in excess of 30 percent for a generalized anxiety disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.  He served in combat during the Korean War and was awarded the Bronze Star with Valor device and a Purple Heart.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §  20.900(c) (2015).  38 U.S.C.A. §  7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether, in February 1953, the Veteran sustained a severe shell fragment wound to Muscle Groups VIII and IX with a compound comminuted fracture.  

2.  The Veteran has a single linear scar on his right hand that is painful but not unstable.  

3.  For the entire period on appeal, symptoms of the Veteran's generalized anxiety disorder did not most nearly occupational and social impairment with reduced reliability and productivity.  

4.  The Veteran's hypertension is not shown to have been present in service, was not compensably disabling within one year following his separation from active duty, and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 30 percent rating, but no higher, for residuals of a right hand shell fragment wound with healed fractures for the entire period on appeal have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Codes 5308 and 5309 (2015).  

2.  The criteria for a rating in excess of 10 percent for a right hand scar are not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2015).  

3.  The criteria for a rating in excess of 30 percent for a generalized anxiety disorder have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2015).  

4.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309, 4.104 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In the case at hand, the requirements of 38 U.S.C.A. §§  5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated January 2011 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claims and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested or that additional examinations for these issues are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
The evidence shows that the Veteran was not afforded a VA examination for hypertension, but the Board finds that an examination is not warranted.  As discussed in further detail below, the probative evidence does not show that there is any indication that the Veteran's current hypertension may be associated in any way with the appellant's service.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no examination is  required to support the Board's adjudication of the claim of entitlement to service connection for hypertension.  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment and personnel records, VA treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  


Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  

Shell Fragment Wound

In February 1953, while serving in combat in Korea, the Veteran was hit by enemy shrapnel while on patrol.  The shrapnel caused compound, comminuted fractures of the fourth and fifth metacarpals of the Veteran's right hand and completely destroyed the fifth phalangeal surface.  The injury required two months of hospitalization before the Veteran could return to duty.  

In a September 1955 rating decision, the RO granted entitlement to service connection for residuals of a right hand shell fragment wound with healed fractures and assigned a 10 percent rating.  The appellant did not appeal from that decision; hence, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014). 

The Veteran's right hand shell fragment wound residuals are rated under 38 C.F.R. § 4.73, Diagnostic Code 5309, for an injury to Muscle Group IX.  That Diagnostic Code calls for a rating based on limitation of motion, with a minimum rating of 10 percent.  

The Veteran filed the instant claim for an increased rating on October 31, 2010.  In connection with that claim, the Veteran was afforded two VA examinations of his right hand in February 2011.  At the first, on February 22, 2011, the Veteran reported pain, weakness, and decreased coordination in his right hand, with moderate flare ups lasting hours every two to three weeks.  The examiner noted that the Veteran's right fifth finger was contracted and partially flexed, without the ability to fully extend.  At the second, on February 25, 2011, the Veteran reported pain, limited motion, swelling, weakness, and stiffness in the fourth and fifth fingers of his right hand.  The examiner found limitation of motion in both of those digits and decreased dexterity.  The examiner noted severe limitations on the Veteran's daily activities due to pain in his right hand.  

The Veteran was afforded an additional VA examination in November 2014.  The November 2014 examiner noted symptoms of weakness, pain, and fatigue in the Veteran's right hand, as well as limitation of extension in the appellant's right wrist.  The examiner noted injuries to Muscle Groups VIII and IX of the Veteran's right hand and opined that the injury to Muscle Group VIII was at least as likely as not also a result of the 1953 shell fragment wound.  

The Veteran is competent to report his own observations with regard to the severity of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The only lay statements in the record with regard to the Veteran's right hand symptoms are those in the VA examination reports.   
 
The record does not support a rating higher than 10 percent under Diagnostic Code 5309.  As stated above, that Diagnostic Code calls for rating based on limitation of motion, with a minimum rating of 10 percent.  Any limitation of motion, including full ankylosis, of the fourth or fifth fingers would otherwise warrant a noncompensable rating.  38 C.F.R. §  4.71a, Diagnostic Codes 5227 and 5230 (2015).  

The Board has, however, considered whether there are any other Diagnostic Codes which could apply to Veteran's residuals of a right hand shell fragment wound with healed fractures.  Because the Veteran is right-handed, a severe injury to Muscle Group VIII warrants a 30 percent rating.  38 C.F.R. §  4.73, Diagnostic Code 5308.  An open, comminuted fracture with muscle damage is a severe injury of the muscle group involved for VA rating purposes unless the muscle damage is minimal.  38 C.F.R. §  4.56.  Given the service medical record description of the February 1953 shell fragment wound injury the Board finds that the muscle damage was far from minimal and the injury to Muscle Group VIII is therefore severe.  

When a veteran has compensable muscle group injuries in two parts of the same anatomical region but not in the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. §  4.55(e).  For this reason, VA cannot grant the Veteran separate compensable ratings under Diagnostic Codes 5308 and 5309.  The 30 percent rating under Diagnostic Code 5308 is the higher rating and, as the highest level under that Diagnostic Code, there is no higher level to which to raise it.  
 
The discussion above reflects that the symptoms of the Veteran's residuals of a right hand shell fragment wound with healed fractures are contemplated by the applicable rating criteria.  The effects of his disability, including pain, weakness, fatigability, and a lack of dexterity in his hand, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-scheduler rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Veteran's right hand shell fragment wound residuals are entitled to a 30 percent rating from October 31, 2010.  The preponderance of the evidence of record indicates that the Veteran's residuals of a right hand shell fragment wound with healed fractures did not meet the criteria for a disability rating higher than 30 percent during that term.  

In reaching this conclusion the Board considered the applicability of the benefit of the doubt doctrine, however, to the extent that the benefit sought on appeal is denied the preponderance of the evidence is against the claim, and as such the doctrine is not applicable to that extent. 

Scar

The Veteran contends that his right hand shell fragment wound scar warrants a rating higher than the 10 percent rating currently in effect from October 31, 2010.  

Deep and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (40 percent); area of 72-144 square inches (30 percent); area of 12-72 square inches (20 percent); and area of 6-12 square inches (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7801 (2015).  Diagnostic Code 7801, Note (1) defines a deep scar as "one associated with underlying soft tissue damage."

Superficial and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7802 (2015).  Diagnostic Code 7802, Note (1) defines a superficial scar as "one not associated with underlying soft tissue damage."

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); and one or two scars that are unstable or painful (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7804.  Diagnostic Code 7804, Note (2) allows for an extra 10 percent rating for a single scar that is both unstable and painful.  Diagnostic Code 7804, Note (1) defines an unstable scar as "one where, for any reason, there is frequent loss of covering of skin over the scar."  

The provisions of 38 C.F.R. §  4.118, Diagnostic Code 7805 apply to other scars, including linear scars, and "other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804."  Diagnostic Code 7805 contains the instruction "Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."

In connection with his claim for service connection, the Veteran underwent a VA examination in February 2011 that found a scar on the right hand measuring 6 centimeters by 0.5 centimeters.  The examiner noted that the scar was painful but also noted that it was superficial and without skin breakdown, inflammation, edema, keloid formation, or any other disabling effects.  Based on the presence of a single painful scar, VA assigned a 10 percent disability rating under Diagnostic Code 7804.  

The Veteran underwent an additional VA examination in November 2014 that found a linear scar on the right hand measuring 3 centimeters.  The examiner noted that the scar was neither painful nor unstable and caused no limitation of function.  

Based on this evidence, the record preponderates against entitlement to a rating in excess of 10 percent for the Veteran's right hand scar.  At no time has the Veteran demonstrated more than a single painful scar on his right hand; as stated above, Diagnostic Code 7804 requires at least three unstable or painful scars, or one scar that is both unstable and painful, for a 20 percent rating.  There is also nothing in the record to indicate that the Veteran's single painful scar is unstable for VA rating purposes.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his right ankle scar.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has reported pain.  The Veteran's current 10 percent rating under Diagnostic Code 7804 addresses the fact that his scar causes him pain.  

The Board has also considered whether there are any other Diagnostic Codes which could apply to the Veteran's right hand scar.  The Veteran is already separately service connected and compensated for residuals of a shell fragment wound to his right hand and any underlying damage is addressed under that rating.  Because the Veteran's right hand scar is linear, Diagnostic Codes 7801 and 7802 do not apply.  Because the Veteran is currently rated for the pain his right hand scar causes him, as well as the underlying damage, there are no additional disabling effects to consider under Diagnostic Code 7805.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating or ratings can be assigned.  

The discussion above reflects that the symptoms of the Veteran's right hand scar are contemplated by the applicable rating criteria.  The effects of his disability, including pain, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-scheduler rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the evidence preponderates against the assignment of a higher rating for the Veteran's right hand scar.  

Generalized anxiety disorder 

In a September 1955 rating decision, VA granted entitlement to service connection and assigned a 10 percent rating for anxiety effective March 6, 1955.  The Veteran's anxiety was rated under Diagnostic Code 9105, which is a diagnostic code that no longer exists in the current rating schedule.  

In a May 2011 rating decision, VA characterized the Veteran's service-connected acquired psychiatric disorder as a generalized anxiety disorder and rated it under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).  
 
Under the general rating formula for mental disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

The Veteran was afforded a VA examination in February 2011.  The Veteran's subjective complaints during that examination included hypervigilance, sweating and crying when watching documentaries about war, avoidance of an annual event honoring veterans until the past year, when he attended and enjoyed it, and his wife waking him up from disturbing dreams he did not remember once a month.  The appellant reported that his marriage and family relationships were good, that he had many friends, and that he was satisfied with his quality of life and doing very well.  The February 2011 examiner diagnosed the Veteran with generalized anxiety disorder and not with PTSD.  The examiner assigned a global assessment of functioning score of 75. 

The Veteran was afforded a second VA examination in March 2013.  The Veteran reported that, as a result of treatment, he was better able to be open in discussing his symptoms than he was during the previous examination.  The examiner described the Veteran's symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  The March 2013 examiner opined that the Veteran's PTSD caused occupational and social impairment best described as occasional or intermittent.  Under the general rating formula for mental disorders, this is consistent with a 30 percent rating.  38 C.F.R. §  4.130, Diagnostic Code 9440.  The March 2013 examiner diagnosed the Veteran with PTSD and no other acquired psychiatric disorders.  The examiner assigned a global assessment of functioning score of 54.  

The Veteran was afforded a third VA examination in November 2014.  The Veteran reported his mood as "good" and the examiner found this to be consistent with his presentation throughout the appointment.  The examiner saw no symptoms of psychosis or abnormal motor movements.  The examiner described the Veteran's symptoms as anxiety and chronic sleep impairment.  The November 2014 examiner opined that the Veteran's PTSD caused occupational and social impairment best described as mild or transient.  Under the general rating formula for mental disorders, this is consistent with a 10 percent rating.  38 C.F.R. §  4.130, Diagnostic Code 9440.  The November 2014 examiner diagnosed the Veteran with PTSD and no other acquired psychiatric disorders.  She explained that this was "a correction of [the Veteran's] previous diagnosis of Generalized Anxiety Disorder."

The record reveals that the Veteran has seen a psychiatrist twice for PTSD: once in October 2012 and once in June 2013.  During the October 2012 appointment, the Veteran reported that he was happy overall.  He felt anxious and experienced difficulties with sleep, but found that medication helped with both symptoms.  The appellant had joined a support group for Korean War veterans, which the treating physician noted the claimant was "enjoying immensely."  

According to a June 2015 note from the psychiatrist who saw the Veteran for both appointments, as of the June 2013 appointment, the Veteran's symptoms included intrusive, distressing memories, avoidance, increased arousal, and sleep difficulties.  Records of the Veteran's participation in the support group contain no noteworthy additional symptoms.  

The Veteran is competent to report his own observations with regard to the severity of his symptoms.  See Jandreau, 492 F.3d  at 1376-77.  The only lay statements in the record with regard to the severity of the Veteran's generalized anxiety disorder are those in the VA treatment records and examinations.  
 
A review of the evidence of record shows that entitlement to an initial rating of 50 percent or higher is not warranted.  Over the course of the appellate term, the Veteran had neither symptoms nor overall impairment that more nearly approximated the criteria for those higher ratings.  The Veteran's primary symptoms have consistently been anxiety and sleep impairment, which are consistent with a 30 percent rating.  There is no evidence of symptoms such as at least weekly panic attacks, impaired memory, impaired judgment, or difficulty understanding complex commands.  He has been able to establish effective work and social relationships, including many friends, and has spoken of his strong relationship with his family.  

The discussion above reflects that the symptoms of the Veteran's generalized anxiety disorder are contemplated by the applicable rating criteria.  The effects of his disability, including anxiety and sleep impairment, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-scheduler rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the evidence preponderates against the assignment of a higher rating for the Veteran's generalized anxiety disorder. 

The Board takes this opportunity to observe that the Veteran is formally service connected for a generalized anxiety disorder, but some examiners have diagnosed a posttraumatic stress disorder.  Given the evidence of record, however, the Board has with all pathology presented as being "due to posttraumatic stress disorder" assumed that pathology to be due to the Veteran's overall service connected psychiatric impairment.  Nevertheless, even under that assumption the evidence, for the reasons discussed above, preponderates against entitlement to an increased rating.

Hypertension

The Veteran contends that his current hypertension is related to his active duty service.

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. §  4.104, Diagnostic Code 7101, Note (1).  

The appellant's VA treatment records note a current diagnosis of hypertension.  There is, however, no record of elevated blood pressure readings inservice, let alone a diagnosis of hypertension in service.  At the Veteran's February 1952 entrance examination, the Veteran's blood pressure was 110/60.  At the February 1955 separation examination, the Veteran's blood pressure was 126/86 sitting, 120/82 recumbent, and 130/88 standing.  None of these blood pressure readings meet the definition of hypertension for VA purposes and the claimant's service treatment records contain no other blood pressure readings.  There is nothing in the record to indicate a diagnosis of hypertension within one year of separation from service. 

The only evidence in support of a relationship between the Veteran's current hypertension and his active duty service is the allegation of such that is implicit in filing a claim for service connection.  The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, with no pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of hypertension.  Jandreau.  Moreover, the Veteran has not offered any rationale for the argument that his hypertension is in any way related to service.    

In light of the evidence, the Board finds that a preponderance of the evidence is against finding that hypertension is related to service.  

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, other than the claim of entitlement to an increased rating for residuals of a right hand shell fragment wound, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a 30 percent evaluation, but no higher, for residuals of a right hand shell fragment wound with healed fractures from October 31, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 10 percent for a right hand scar is denied.  

Entitlement to a rating in excess of 30 percent for PTSD with anxiety is denied.  

Entitlement to service connection for hypertension is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


